1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Linda.allison@fd.org
5
     Attorney for Defendant
6    Ayesha H. Collins
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 )    Case No. 2:18-PO-00296-DB
11                                             )
                              Plaintiff,       )    STIPULATION AND ORDER TO SET A
12                                             )    NEW CHANGE OF PLEA HEARING
     vs.                                       )
13                                             )    Date: March 29, 2019
      AYESHA COLLINS,                          )    Time: 10:00 a.m.
14                                             )    Judge: Hon. Deborah Barnes
                              Defendant.       )
15                                             )
                                               )
16
17          IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Assistant United States Attorney PHIL SCARBOROUGH, Assistant Federal Defender LINDA
19   C. ALLISON attorney for AYESHA H. COLLINS, that the Court set a new change of plea
20   hearing for May 21, 2019 at 10:00 a.m.
21          Ms. Collins was set for a change of plea on March 29, 2019, but is unable to appear due
22   to personal circumstances. The parties agree to schedule a new change of plea hearing for May
23   21, 2019 at 10:00 a.m.
24
25
26    Dated: March 28, 2019                        Respectfully submitted,
27                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
28

                                                     -1-
1
                             /s/ Linda C. Allison
2                            LINDA C. ALLISON
                             Assistant Federal Defender
3                            Attorney for Defendant
                             AYESHA H. COLLINS
4
5    Dated: March 28, 2019   MCGREGOR W. SCOTT
                             United States Attorney
6
7                            /s/ Linda C. Allison for
                             PHIL SCARBOROUGH
8                            Assistant U.S. Attorney
9                            Approved via email 3/28/2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               -2-
1                            IN THE UNITED STATES DISTRICT COURT
2                         FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4    UNITED STATES OF AMERICA,                     ) NO. 2:18-PO-00296-DB
                                                   )
5                         Plaintiff,               ) ORDER TO SET NEW CHANGE OF PLEA
                                                   ) HEARING
6          v.                                      )
                                                   )
7    AYESHA H. COLLINS,                            )
                                                   )
8                         Defendant.               )
                                                   )
9                                                  )
10          Finding good cause, the Court orders a new change of plea hearing for May 21, 2019 at
11   10:00 a.m., before the Hon. Deborah Barnes.
12
13
     Dated: March 28, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
